DETAILED ACTION
	
Response to Amendment
Applicant’s After Final Action amendment filed 04-21-2021 is acknowledged. Claim 23 has been amended to recite “…said first end of the container being a first open end, said first current output terminal forming a first closure member distinct from the container and closing off the first open end of the container…wherein the second end of the container is a second open end…and the second current output terminal forms a second closure member distinct from the container and closing off the second open end of said container…”
The proposed amendment changes the scope of the invention and would require further search and consideration. Dependent claims 24 and 26-50 would also require new consideration in view of the amended claim 23. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729